Case 19-19756-MBK                 Doc 41 Filed 08/13/20 Entered 08/14/20 00:26:56                          Desc Imaged
                                       Certificate of Notice Page 1 of 3


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    Albert Russo
    CN 4853                                                                          Order Filed on August 11, 2020
                                                                                     by Clerk
    Trenton, NJ 08650                                                                U.S. Bankruptcy Court
    (609) 587-6888                                                                   District of New Jersey

    Standing Chapter 13 Trustee



    In re:
                                                                     Case No.: 19-19756 / MBK
    Stephanie A. Garramone
                                                                     Chapter 13

                                                                     Hearing Date: 08/04/2020 at 9:00 AM

                                                                     Judge: Michael B. Kaplan
                                      Debtor(s)



                         CHAPTER 13 TRUSTEE POST-CONFIRMATION ORDER OF DISMISSAL




             The relief set forth on the following page is hereby ORDERED.




DATED: August 11, 2020




                                                           Page 1 of 2
                                                                                                                 rev. 5/8/2017
Case 19-19756-MBK           Doc 41 Filed 08/13/20 Entered 08/14/20 00:26:56                  Desc Imaged
                                 Certificate of Notice Page 2 of 3




      The Court having determined that dismissal of this case is appropriate, it is hereby


      ORDERED that the debtor's case is dismissed.

      and it is further

      ORDERED that:


      Pursuant to 11 U.S.C. § 349(b), this court for cause retains jurisdiction over any application filed
      within 14 days of the date of this order by any administrative claimant for funds on hand with the
      Chapter 13 Standing Trustee.

      Available funds on hand received prior to dismissal shall be distributed by the Chapter 13
      Standing Trustee pursuant to the confirmed plan and any orders entered by the Court before
      returning funds to the debtor.


      Any Order to Employer to Pay the Chapter 13 Trustee that has been entered in this case is
      vacated, and the employer is ordered to cease wage withholding immediately.


      All outstanding fees due to the Court are due and owing and must be paid within 7 days of the
      date of this order.




                                                    Page 2 of 2
                                                                                                 rev. 5/8/2017
        Case 19-19756-MBK              Doc 41 Filed 08/13/20 Entered 08/14/20 00:26:56                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-19756-MBK
Stephanie A. Garramone                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 11, 2020
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 13, 2020.
db             +Stephanie A. Garramone,   34 Bennington Way,   West Creek, NJ 08092-3227

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 11, 2020 at the address(es) listed below:
              Adolph P. Sicheri   on behalf of Debtor Stephanie A. Garramone info@sicheri.com
              Albert Russo    on behalf of Trustee Albert Russo docs@russotrustee.com
              Albert Russo    docs@russotrustee.com
              Jill Manzo    on behalf of Creditor   Select Portfolio Servicing, Inc., as servicer for U.S. BANK
               N.A., SUCCESSOR TRUSTEE TO BANK OF AMERICA, N.A., SUCCESSOR TO LASALLE BANK, N.A., AS TRUSTEE,
               ON BEHALF OF THE HOLDERS OF THE WASHINGTON MU bankruptcy@feinsuch.com
              R. A. Lebron   on behalf of Creditor   Select Portfolio Servicing, Inc., as servicer for U.S.
               BANK N.A., SUCCESSOR TRUSTEE TO BANK OF AMERICA, N.A., SUCCESSOR TO LASALLE BANK, N.A., AS
               TRUSTEE, ON BEHALF OF THE HOLDERS OF THE WASHINGTON MU bankruptcy@feinsuch.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 6
